Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on December 26th, 2020.  Claims 1 to 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 1 and about 10 seconds” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As claimed, it is unclear precisely how long the thrust must last, since it is unclear, for example, if 0.9 seconds is "about 1" second or not, or similarly, if 11 seconds is "about 10 seconds" or not.

Double Patenting
Claim 1 of this application is patentably indistinct from claims 1, 8 to 9, and 11 of Application No. 15/982,420.
Claim 2 of this application is patentably indistinct from claim 2 of Application No. 15/982,420.
Claim 3 of this application is patentably indistinct from claim 3 of Application No. 15/982,420.
Claim 4 of this application is patentably indistinct from claim 4 of Application No. 15/982,420.
Claim 5 of this application is patentably indistinct from claim 5 of Application No. 15/982,420.
Claim 6 of this application is patentably indistinct from claim 6 of Application No. 15/982,420.
Claim 7 of this application is patentably indistinct from claim 7 of Application No. 15/982,420.
Claim 8 of this application is patentably indistinct from claim 10 of Application No. 15/982,420.
Claim 9 of this application is patentably indistinct from claim 12 of Application No. 15/982,420.
Claim 10 of this application is patentably indistinct from claim 13 of Application No. 15/982,420.
Claim 11 of this application is patentably indistinct from claim 14 of Application No. 15/982,420.
Claim 12 of this application is patentably indistinct from claim 15 of Application No. 15/982,420.
Claim 13 of this application is patentably indistinct from claim 16 of Application No. 15/982,420.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 to 9, and 11 of U.S. Patent No. 10906637. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of the language of claims 1, 8 to 9, and 11 contain the same language and concepts as specified in instant claim 1 and therefore contain all of the structure of claims 1, 8 to 9, and 11.
Claims 2 to 4 and 6 to 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 to 4, 6 to 7, 10, and 12 to 16 respectively of U.S. Patent No. 10906637. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in these instant dependent claims is identical to the language in their corresponding dependent claims even though the language used in the instant independent claim is not identical but a combination of additional limitations.  As such, these dependent claims rise and fall with the instant independent claim and are not patentably distinct from the corresponding dependent claims.
Instant claim 5 depends on instant claim 1 and therefore is rejected based on this dependence.  The Examiner notes that limitation given in instant claim 5 are identical to the limitation of the original claim 5 Application No. 15/982,420.  However, this original claim 5 was cancelled and not included in the patented case, U. S. Patent No. 10906637.

Allowable Subject Matter
Claims 14 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant claim 14 is essentially a combination of claims 8 to 9, 11, and 17 of Application No. 15/982,420.  The non-final rejection for Application No. 15/982,420 found that claim 11 of Application No. 15/982,420 is allowable subject matter, if written in independent form.  As such, instant independent claim 14 is allowable and instant claims 15 to 20, which dependent on instant claim 14, are also allowable by their dependence.
In particular, the prior art does not teach a “throttle operable to selectively release the oxidant for combustion with the solid fuel” for this given scenario.  Suntharalingam et al. (US 20140010652 A1), hereinafter known as Suntharalingam, teaches a combustion engine driving a drive shaft connected to a set of propeller blades (Suntharalingam, figure 2: element 114, “internal combustion engine”; element 102, “propellers”; element 188, “output shaft”), but it does not in particular teach a throttle to control the release of oxidizer for combustion with a solid fuel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mochida et al. (US 20080006739 A1) - power train with two power sources.
Salyer (US 20140346283 A1) - power train with two power sources.
Moti et al. (WO 2017064717 A1) - use of auxiliary solid fuel rockets for emergency landings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644